Title: To John Adams from Ezra Stiles, 13 September 1788
From: Stiles, Ezra
To: Adams, John


          
            Sir
            Yale College Sept. 13. 1788
          
          Some Men by their Merits call upon themselves the Attention of the whole Republic of Letters; and amidst a Profusion of Honors from the most illustrious & respectable Bodies, they are often sollicited to accept the Tribute of Estimation & Respect from Societies of inferior Consideration. Will you be pleased, Sir, to gratify the humble College of Connecticutt, in accepting as a Mark of her affectionate Love, Estimation & Honor, an ad eundem Degree of the Doctorate in Laws, which, by the unanimous [. . . .] Senatus Academicus, was publickly announced [. . .] your Name at our anniversay Com̃encement last Wednesday? We did ourselves the Honor to conjoyn your Name with those of his Excelly Goṽ. Livingston, & the Hon. President Johnson of Columbia College in N. York. I am, Sir, / with the greatest Respect / Your most humble / & Obedt Servant
          
            Ezra Stiles
          
        